Citation Nr: 0302722	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
generalized arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim entitlement to service connection for bursitis 
of the knees and legs.  

3.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the Winston-Salem, North 
Carolina, Regional Office (RO).  This case was previously 
before the Board in March 2001 and remanded for additional 
development and adjudication.


FINDINGS OF FACT

1.  By a January 1988 rating decision, the RO denied service 
connection for generalized arthritis and bursitis of the 
knees and legs; he was notified of that decision the 
following month, and did not initiate an appeal within one 
year thereafter.

2.  Evidence received since the January 1988 rating decision 
does not bear directly and substantially on the specific 
matters under consideration, is cumulative or redundant, and 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to decide fairly the merits of the claims.

3.  The veteran's obesity was not noted at service entrance.

4.  The medical evidence of record clearly and unmistakable 
establishes that the veteran's obesity was a preexisting 
congenital or hereditary condition.

5.  The medical evidence of record does not establish that 
the veteran's pre-existing obesity progressed at an 
abrnomally high rate during service.  

CONCLUSIONS OF LAW

1.  The unappealed January 1988 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for generalized 
arthritis and bursitis of the knees and legs.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  The veteran's obesity is a congenital condition for which 
service connection may not be granted.  38 U.S.C.A. §§1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002). The record reflects that the veteran was 
provided with a statement of the case during the pendency of 
this appeal.  This document provided notification of the 
information and medical evidence needed to support a request 
to reopen a previously denied claim, in addition to that 
which is necessary to substantiate a claim of entitlement to 
service connection.  Moreover, the RO has made reasonable 
efforts to develop the record, in that the service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  The RO also informed the 
veteran that the best source of new and material evidence 
would be evidence from doctors who examined her at or about 
the time she served in the military.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of her claim.  She was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claim, but declined to do so.  
The Board does not know of any additional relevant evidence, 
which is available.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  
Thus, further remand or notice would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Finally, there is no prejudice to the veteran 
in deciding her claim on the merits, because she has been 
told what the requirements are to establish his claim and has 
been provided sufficient opportunity to present evidence 
meeting those requirements.  She has had the assistance of 
the RO to develop every possible source of evidence or 
information that might substantiate his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Additional notice letters were sent in June 2001 and November 
2001 that informed her of what the VA was going to do, what 
it had done, and what evidence the veteran had to provide.  
As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.

1.  New and Material Evidence

The veteran is seeking to reopen her claims for service 
connection for generalized arthritis and bursitis of the 
knees and legs, which were previously denied by the RO in a 
January 1988 rating decision.  The veteran was notified of 
that decision, but did not appeal.  That is the last final 
denial on any basis on these decisions.  

The veteran filed an application to reopen her claim in April 
1999.  Therefore, his application to reopen this claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
38 C.F.R. § 3.156 (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claims 
to reopen, which are discussed below.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's January 1988 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
January 1988.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection was denied for generalized arthritis and 
bursitis of the legs and knees by a January 1988 rating 
decision that became final when the veteran failed to file a 
timely appeal of the decision.  At that time, it was held 
that the medical evidence since discharge from service failed 
to show continuity of any bursitis of the knees or legs and 
also failed to substantiate any inflammatory arthritis, 
although the veteran had been shown to have degenerative 
arthritis of several joints.

For the reasons discussed below, the Board finds that the 
veteran has failed to submit new and material evidence 
sufficient to reopen her claim for entitlement to service 
connection for generalized arthritis and bursitis knees and 
legs.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2002).  The evidence missing at the 
time of the 1988 rating decision was medical evidence to show 
that either generalized arthritis and bursitis of the knees 
and legs were incurred during active service.  While 
additional documents have been associated with the file 
subsequent to the RO's January 1988 rating decision, the 
record still does not contain any such evidence which would 
relate the conditions to service.  Therefore, the evidence 
presented by the veteran is not so significant that it must 
be considered in order to fairly decide the merits of the 
appeal.

The record at the time of the RO's January 1988 decision 
included, in pertinent part, the veteran's claim for service 
connection, service medical records, post-service treatment 
records.

Service medical records showed that at enlistment in 1952 
clinical was evaluation normal.  In January 1954, the veteran 
was evaluated for painful knees.  The possibility of 
rheumatic fever, rheumatoid arthritis and an allergic 
reaction were all considered.  Clinical evaluation revealed 
no abnormalities and X-rays were negative.  

In March 1954, the veteran was evaluated for continued severe 
arthralgia of the knees.  There were no systemic symptoms and 
physical signs had been negative since the initial flare-up.  
The examiner noted an initial diagnosis of arthritis of 
undetermined etiology.  The veteran was admitted for study 
and treatment.  Osteoarthritis was not confirmed.

Post service clinical record from the U.S. Naval Hospital at 
Camp Lejeune dated from July 1966 to April 1986 primarily 
show treatment for osteoarthritis of the hands, knees, hips 
and right shoulder in the early 1980s.  

Treatment records from the veteran's private physician dated 
from February 1984 to June 1986 show evaluation and treatment 
for joint pain of the knees, hips, hands and elbows.  The 
examiner noted the veteran's evaluation for joint pain during 
service. 

Evidence received since the January 1988 rating decision 
include private treatment records which show the veteran 
underwent a total left knee arthroplasty in September 1999. 

During a QTC examination in April 2002, the veteran reported 
swelling, pain, weakness, stiffness, inflammation, 
instability, fatigue and lack of endurance in both knees.  
She gave a history of knee pain and swelling during service 
in 1954.  She stated that she was admitted to the hospital 
but stated that doctors were not sure whether she had 
osteoarthritis or rheumatoid arthritis and that she was 
subsequently discharged from the service as a result.  There 
was no discussion or opinion provided regarding the etiology.  

These records are new because they were not previously of 
record at the time of the prior RO decision.  However, these 
records are not material because they are not relevant to the 
issue of whether the veteran incurred generalized arthritis 
or bursitis of the knees and legs during active service. This 
evidence is not material.  38 C.F.R. 3.156(a) (2002).

In pertinent part, the medical records reflect that the 
veteran often complained of pain in various joints.  
Arthritis most compatible with osteoarthritis was reported in 
early 1980s.  The recent VA examination in 2001 includes a 
history from the veteran of having swelling and pain of both 
knees during active service.  The physician did not relate 
the veteran's current arthritis to any in-service event.  The 
evidence of record at the time of the January 1988 decision 
already established that the veteran had osteoarthritis of 
several joints including the knees.  The findings and 
assessments are cumulative of evidence previously of record. 

The Board acknowledges that the veteran believes that her 
current arthritis is the result of active service.  However, 
proof of such a relationship must be established by medical 
evidence.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  
Accordingly, the Board can find no basis under which to 
reopen the veteran's claim and the benefit sought on appeal 
must be denied.

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a) (2002).


2.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran will be considered to have in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  History conforming 
to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during and 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulation.  
38 C.F.R. §§ 3.303(c), 4.9 (2002).  Service connection, 
however, may be granted for diseases (but not defects) of 
congenital, developmental or familial origin.  Service 
connection is warranted if the evidence as a whole 
establishes the familial condition was incurred or aggravated 
during service within the meaning of VA law and regulations.  
VAOPGCPREC 82-90 (July 18, 1990).  VA General Counsel has 
also held that a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness 
and that service connection may be granted for a hereditary 
disease which either first manifests itself during service or 
which pre-existed service and progressed at an abnormally 
high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).

Since the VA examiner clearly established the preservice 
existence of exogenous obesity, considered congenital in 
nature, the Board needs next to determine whether the 
veteran's preexisting obesity was aggravated during active 
duty.

Service medical records show that at enlistment in 1952 the 
veteran weighed 177 pounds and evaluation of her endocrine 
system was normal.  On her report of medical history she 
indicated a recent weight loss of 25 pounds secondary to 
dieting.  In March 1954, the veteran was evaluated for severe 
arthralgia of the knees.  The examiner noted the veteran's 
obesity was moderately severe at 194 pounds at 5'8" and 
constituted her main problem.  The clinical assessment was 
obesity due to improper diet.  At separation March 1954, the 
veteran weighed 188 pounds.  The examiner noted obesity due 
to improper diet, which did not exist prior to enlistment.  

Post service clinical records from the U.S. Naval Hospital at 
Camp Lejeune dated from July 1966 to April 1986 primarily 
show treatment for osteoarthritis of the hands, knees, hips 
and right shoulder as well as other various unrelated 
disorders.  Obesity was frequently mentioned but apparently 
was not treated with one exception in July 1977.  At that 
time the veteran was seen by a dietitian for gross obesity.  
She was noted to have a positive family history of diabetes.  
She was given instructions for a 1500-calorie ADA diet and 
recipes were provided.  In December 1984, the veteran's 
weight was stable at 300+ pounds.  The diagnosis was morbid 
obesity.  The examiner noted the veteran's attempts at weight 
loss had been unsuccessful.  However, by July 1985 the 
veteran had a weight loss of 44 pounds in 7 months.  The 
examiner noted excellent dietary weight loss.  

Private treatment records from the veteran's private 
physician dated from February 1984 to June 1986 show 
evaluation and treatment for joint pain of the knees, hips, 
hands and elbows.  The veteran reported that she had been 
heavy all her life - even as a teenager.  Her parents and 
siblings were heavy as well.  The diagnosis was exogenous 
obesity.  

During a QTC examination in April 2002, the veteran gave a 
history of problems with obesity problems for 20+ years and 
that she was an insulin-dependent diabetic.  She was on no 
medication for her obesity.  She reported a strong family 
history of diabetes and obesity and that her mother was in 
excess of 400 pounds at her death as was her maternal 
grandmother.  The veteran was currently 344 pounds.  The 
diagnosis was obesity, exogenous and morbid.  

The examiner concluded the veteran's obesity was more likely 
than not exogenous and hereditary in nature and complicated 
by diabetes mellitus. There was no known medical cause for 
her condition.  Her thyroid studies have been normal and 
there was no other glandular problem that that would 
contribute to it.  The examiner stated that the only thing 
that contributed to it was the congenital nature of the type 
of obesity that the veteran suffered from - a familial-type 
of obesity.  

The examiner also concluded that it was more likely than not 
that the veteran's obesity had its onset prior to her entry 
into the service and that it was less likely than not the 
result of any inservice event.  The examiner explained that 
the veteran's obesity was probably not considered a 
disability at the time that she was admitted to service nor 
was it considered a disability when she was discharged.  The 
examiner explained that the veteran was admitted to the 
service with an overweight condition of 177 pounds and that 
even at her height it was excessive weight.  Moreover, the 
veteran's weight increased by a total of 17 pounds between 
1952 and 1954.

The examiner then opined that it was less likely than not 
that the obesity was temporary in nature and that based on 
the medical records, history and examination it was also less 
likely than not a gradually increasing problem or increasing 
in severity.  This was related to the fact that the veteran 
was a diabetic and the fact that her severe problems with her 
knees caused her to be unable to bear weight or move around 
and exercise to help control her obesity.  The examiner noted 
that it was an apparent vicious process of weight gain versus 
inability to exercise significantly to burn up the calories 
necessary to cause any loss of weight.  

Clearly, this is a matter that ultimately turns upon what the 
competent medical evidence establishes as to the veteran's 
current obesity, and whether such a defect was aggravated by 
service.  The Board is specifically tasked by law to weigh 
the probative value of medical evidence submitted.  See Van 
Slack v. Brown, 5 Vet. App. 499 (1993); Harder v. Brown, 5 
Vet. App. 183 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The veteran's obesity was noted while on active duty.  In 
addition the VA examiner in 2001 reported that during service 
the veteran had an increase in severity of the pre-existing 
disability with a 17-pound weight gain.  It is not entirely 
clear from this statement whether such weight gain 
represented an abnormal rate of increase in what was present 
at the time the veteran entered service.

The Board notes that the service medical records do not 
indicate that the veteran's obesity itself worsened or 
progressed at an abnormally high rate, only that the obesity 
was noted, during military service.  No pathological changes 
to the veteran's obesity were noted.  As such, the veteran's 
service medical records do not reveal an aggravation of her 
obesity.  See generally Hunt v. Derwinski, 1 Vet. App. 292 
(1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  The Board 
also notes the presumption of aggravation is not triggered, 
as there is no evidence of record that her disability 
increased in severity during service.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2002); Maxson v. West, 12 
Vet. App. 453, 460 (1999).

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, her own opinion and her theories about 
her weight gain do not constitute competent medical evidence 
in support of her claim and thus carry no probative weight on 
the critical question in this matter of medical causation.

The Board therefore finds that the preponderance of the 
evidence is against the claim for obesity and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for generalized arthritis, 
the appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim for service connection for bursisitis of the knees 
and legs, the appeal is denied.

Entitlement to service connection for obesity is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


